Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory containing instructions configured to instruct the at least one controller to…” in claim 1, “wherein the instructions are further configured to instruct the at least one controller to…” in Claim 10, “and the instructions are further configured to instruct the controller to…” in Claim 11, “a controller configured to…” in Claim 12, “wherein the controller is further configured to” in Claims 13-18, “memory containing instructions configured to instruct the at least one controller to” in Claim 19, and “wherein the controller is further configured to…” in Claim 20-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11144301. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 1 rejection is provided as follow:
Current Application
U.S. Patent No. 11144301
1. An apparatus comprising: a communication interface; at least one controller; and memory containing instructions configured to instruct the at least one controller to: 




detect a malfunction of the controller;


 in response to detecting the malfunction, send at least one communication, via the communication interface, to a computing device to request a first update, the communication including at least one desired characteristic;

 



receive the first update from the computing device, wherein the first update corresponds to the desired characteristic; 





determine authenticity of the first update; and in response to determining authenticity of the first update, update a configuration of the controller using the first update, 








wherein updating the configuration comprises modifying at least one action performed by the controller.
1. A method comprising: collecting data from at least one sensor of a first vehicle; providing the data from the sensor of the first vehicle as an input to a computer model stored in memory of the first vehicle; determining, based on an output from the computer model, at least one desired characteristic; 

detecting a malfunction on a first computing device of the first vehicle; 

in response to detecting the malfunction, requesting a first update from a second computing device, wherein the requesting includes the first computing device sending the desired characteristic to the second computing device, 

and the second computing device collects and stores data from sensors of vehicles other than the first vehicle; 

receiving, by the first computing device, the first update from the second computing device, wherein the first update is selected by the second computing device based on the desired characteristic, and the first update includes the data from sensors of vehicles other than the first vehicle; 

determining authenticity of the first update by calculating a digest using a message authentication code, wherein the first update and a secret key are inputs to the message authentication code, and wherein the secret key is stored in memory of the first computing device; in response to determining authenticity of the first update, training, using the first update, the computer model; and updating firmware using the received first update, 

wherein updating the firmware modifies at least one action performed during execution of the firmware.


	Claim 1 of U.S. Patent No. 11144301 did not disclose “An apparatus comprising: a communication interface; at least one controller; and memory containing instructions configured to instruct the at least one controller to”. However, Caushi (US20180024826A1) discloses “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands” (See [0015]), which the computing platform 104 is interpreted to the claimed apparatus.  Therefore, it would have been obvious to a person ordinary skill in the art to provide the computing platform as taught in Caushi in order to execute instructions of Vehicle applications to provide features to operate the vehicle (Caushi [0015]).

Claims 1-23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10409585. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 1 rejection is provided as follow:
Current Application
U.S. Patent No. 10409585
1. An apparatus comprising: a communication interface; at least one controller; and memory containing instructions configured to instruct the at least one controller to: 

detect a malfunction of the controller; in response to detecting the malfunction, send at least one communication, via the communication interface, to a computing device to request a first update, the communication including at least one desired characteristic;

 

receive the first update from the computing device, wherein the first update corresponds to the desired characteristic; 

determine authenticity of the first update; 


and in response to determining authenticity of the first update, update a configuration of the controller using the first update, 




wherein updating the configuration comprises modifying at least one action performed by the controller.






3. detecting a malfunction for an application executed by the application controller, wherein the update is requested by the application controller in response to detecting the malfunction, and wherein the update reconfigures at least one function of the application



1. receiving, by a first computing device, a first software update from a second computing device

determining a cryptographic measurement of the first software update

7. prior to receiving the first software update, authenticating a user of the vehicle; and in response to authenticating the user, requesting the first software update from the second computing device


4. updating firmware using the received second software update, wherein updating the firmware modifies at least one action performed during execution of the firmware


	Claim 1 of U.S. Patent No. 10409585 did not disclose “An apparatus comprising: a communication interface; at least one controller; and memory containing instructions configured to instruct the at least one controller to”. However, Caushi (US20180024826A1) discloses “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands” (See [0015]), which the computing platform 104 is interpreted to the claimed apparatus.  Therefore, it would have been obvious to a person ordinary skill in the art to provide the computing platform as taught in Caushi in order to execute instructions of Vehicle applications to provide features to operate the vehicle (Caushi [0015]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caushi (US20180024826A1), in view of Sinha (US8452465) further in view of Maletsky (US20170235956A1).
Note: Caushi, Sinha and Maletsky were cited in IDS.

Regarding Claim 1,  Caushi (US20180024826A1) teaches 
An apparatus comprising: a communication interface; at least one controller; and memory containing instructions configured to instruct the at least one controller to: 
[in response to detecting the malfunction], send at least one communication, via the communication interface, to a computing device to request a first update, the communication including at least one desired characteristic (Para 0051, Based on the instructions 216, at time index (F) the computing platform 104 requests the software updates 220 (e.g., configuration files, binaries, etc.) from the link locations specified by the instructions 216; Para 0032, The software updates 220 may include changes to the software or settings of the vehicle 102 to address an issue with the current software or settings, or to provide improved functionality to the current software’ Para 0002, the updates may include changes to the software or settings of the vehicle to address an issue or to provide improved functionality to current software or settings); 
receive the first update from the computing device, wherein the first update corresponds to the desired characteristic (Para 0052, The computing platform 104 may accordingly download the software updates 220 as shown at time index (G). As one example, the instructions 216 may specify the network locations as URLs served by a web server 218 of the IVSU 202, and the computing platform 104 may download the software update 220 from the URLs specified by the instructions 216); 
 [and in response to determining authenticity of the first update], update a configuration of the controller using the first update, wherein updating the configuration comprises modifying at least one action performed by the controller (Para 0053, At time index (H), the computing platform 104 installs the downloaded software updates 220).

Caushi did not specifically teach
detect a malfunction of the controller
in response to detecting the malfunction
determine authenticity of the first update
and in response to determining authenticity of the first update.

However, Sinha (US8452465) teaches
detect a malfunction of the controller (4:29-36, The on-board unit 112 is configured to detect ECU 104 failure and individual task failure, generate and execute a robust on-board reconfiguration strategy, bring the vehicle 100 to a safe state, send health data to the remote unit 114, and execute an optimized reconfiguration strategy that is generated by and received from the remote unit 114; 3:42-47, the reconfiguration system 110 is configured to handle failures in sensors, actuators, wiring harnesses, communication busses, software bugs, combinations thereof, and the like); 
in response to detecting the malfunction (4:29-36, The on-board unit 112 is configured to detect ECU 104 failure and individual task failure, generate and execute a robust on-board reconfiguration strategy, bring the vehicle 100 to a safe state, send health data to the remote unit 114, and execute an optimized reconfiguration strategy that is generated by and received from the remote unit 114; 3:42-47, the reconfiguration system 110 is configured to handle failures in sensors, actuators, wiring harnesses, communication busses, software bugs, combinations thereof, and the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi’s teaching Sinha’s so that failed tasks are  reconfigured to maintain safe operation of the vehicle upon failure of ECU or execution of safety-critical task by detecting failure of the task and generating a reconfiguration strategy in response to detecting the failure (Sinha [Summary]).

Caushi and Sinha did not specifically teach
determine authenticity of the first update
and in response to determining authenticity of the first update.

However, Maletsky (US20170235956A1) teaches
determine authenticity of the first update (Para 0112, where the response includes a MAC of a digest of the code generated by the client device based on the digest generated by the client device and a shared secret key stored within the client device, and the verifying correctness of the response includes: calculating a MAC of a digest of the authorized code based on the authorized code stored in a secure storage and the shared secret key stored in the secure storage; and validating the MAC of the digest of the code in the response based on the calculated MAC of the digest of the authorized code); 
and in response to determining authenticity of the first update (Para 0114, The host-controlled secure code authentication can ensure that a client code stored in the client device is an authenticate code, e.g., as intended by an OEM, and that malware does not run on the client device … The host device can store an entire code image for the client device, which can simplify code updates for the client device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi and Sinha’s teaching to Maletsky’s in order for the security of the host and client network is improved by the security of the host device by using trusted or secured host device to perform controlled secure code authentication on the client device (Maletsky [Summary]).

Regarding Claim 5. Caushi, Sinha and Maletsky teach
The apparatus of claim 1.

Caushi, and Sinha did not teach
wherein determining authenticity of the first update comprises calculating a digest using a message authentication code.

However, Maletsky teaches
wherein determining authenticity of the first update comprises calculating a digest using a message authentication code (Para 0112, where the response includes a MAC of a digest of the code generated by the client device based on the digest generated by the client device and a shared secret key stored within the client device, and the verifying correctness of the response includes: calculating a MAC of a digest of the authorized code based on the authorized code stored in a secure storage and the shared secret key stored in the secure storage; and validating the MAC of the digest of the code in the response based on the calculated MAC of the digest of the authorized code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi and Sinha’s teaching to Maletsky’s in order for the security of the host and client network is improved by the security of the host device by using trusted or secured host device to perform controlled secure code authentication on the client device (Maletsky [Summary]).

Regarding Claim 6, Caushi, Sinha and Maletsky teach
The apparatus of claim 5.

Caushi, and Sinha did not teach
wherein the first update and a secret key are inputs to the message authentication code, and wherein the secret key is stored in the controller.

However, Maletsky teaches 
wherein the first update and a secret key are inputs to the message authentication code, and wherein the secret key is stored in the controller (Para 0112, where the response includes a MAC of a digest of the code generated by the client device based on the digest generated by the client device and a shared secret key stored within the client device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi and Sinha’s teaching to Maletsky’s in order for the security of the host and client network is improved by the security of the host device by using trusted or secured host device to perform controlled secure code authentication on the client device (Maletsky [Summary]).

Regarding Claim 7, Caushi, Sinha and Maletsky teach
The apparatus of claim 1, wherein the controller is an application controller for a vehicle, and receiving the first update comprises receiving an over-the-air update of the first update (Caushi [Para 0003, the vehicle may be configured to receive over-the-air (OTA) software updates, such as software updates received via a wireless connection to a server].

Regarding Claim 9, Caushi, Sinha and Maletsky teach
The apparatus of claim 1, wherein the received first update is stored in system memory of the controller (Caushi [Para 0052, The computing platform 104 may accordingly download the software updates 220 as shown at time index (G)]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caushi (US20180024826A1), in view of Sinha (US8452465) and Maletsky (US20170235956A1), further in view of Kotani (US 20150113520).
Note: Kotani was cited in IDS.

Regarding Claim 4, Caushi, Sinha and Maletsky teach
The apparatus of claim 1.

Caushi, Sinha and Maletsky did not teach
wherein the computing device collects and stores data from sensors of vehicles, and the first update includes the data from the sensors of the vehicles.

However, Kotani (US 20150113520) teaches 
wherein the computing device collects and stores data from sensors of vehicles, and the first update includes the data from the sensors of the vehicles (Para 0048, The ECU 24 controls a sensor system which includes various kinds of sensors used for controlling an engine, and an engine operation. The ECU 24, when receiving from the in-vehicle equipment 23 an instruction to collect configuration information, acquires its own configuration information and reports it to the in-vehicle equipment 23. The ECU 24 further receives from the in-vehicle equipment 23 an instruction to update software, and updates its own software according to the instructed content).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi, Sinha and Maletsky’s teaching to Kotani’s in order to confirm update program to control unit mounted on motor vehicle, by determining whether application process of update program with respect to control unit is successful or failed (Kotani [Summary]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caushi (US20180024826A1), in view of Sinha (US8452465) and Maletsky (US20170235956A1), further in view of Pirakash (US 20110131447).
Note: Pirakash was cited in IDS.

Regarding Claim 8, Caushi, Sinha and Maletsky teach
The apparatus of claim 1.

Caushi, Sinha and Maletsky did not teach
further comprising a boot device, wherein the first update is firmware, and the received first update is stored on the boot device.

However, Pirakash (US 20110131447) teaches
further comprising a boot device, wherein the first update is firmware, and the received first update is stored on the boot device (Paragraph 0059, As the console devices are established and access to boot devices is established, additional firmware volumes may be discovered).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi, Sinha and, Maletsky’s teaching to Prakash in order for the updates can be enabled to be performed for specific BIOS/platform firmware code module or an application by receiving an updated boot firmware code module in secure partition of system, the updated boot firmware code is provided to replace one original boot firmware code module of several boot firmware code modules for the system (Pirakash [Summary]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caushi (US20180024826A1), in view of Sinha (US8452465) and Maletsky (US20170235956A1), further in view of Jang (US 20140325500).
Note: Jang was cited in IDS.

Regarding Claim 10, Caushi, Sinha and Maletsky teach
The apparatus of claim 1, wherein the instructions are further configured to instruct the at least one controller to: control at least one function of a vehicle (Caushi [Para 0015, A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein. For instance, the computing platform 104 may be configured to execute instructions of vehicle applications 110 to provide features such as navigation, accident reporting, satellite radio decoding, and hands-free calling]).

Caushi, Sinha and Maletsky did not teach
and prior to receiving the first update from the computing device, authenticate a user of the vehicle; wherein the first update is received from the computing device in response to authenticating the user.

However, Jang (US 20140325500) teaches
and prior to receiving the first update from the computing device, authenticate a user of the vehicle; wherein the first update is received from the computing device in response to authenticating the user (Paragraph 0011, there is provided a method for transmitting a software update for a vehicle with an electronic control unit, including steps of: storing a software update of an electronic control unit of a vehicle by an update server; making the update server wirelessly connected to the vehicle, if a user requests an update for the electronic control unit and the user is authenticated; and allowing the update server to transmit the software update to the vehicle at the request of the user).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi, Sinha, and Maletsky’s teaching to Jang’s in order to allows user to download software update conveniently by allowing an update device of vehicle to wirelessly connect to update server at a request of user terminal, allowing the update device to download software update from the update server, and allowing the update device to update the electronic control unit using the software update (Jang [Summary]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caushi (US20180024826A1), in view of Sinha (US8452465) and Maletsky (US20170235956A1), further in view of Aytekk (US 8560823).
Note: Aytekk was cited in IDS.

Regarding Claim 11, Caushi, Sinha and Maletsky teach
The apparatus of claim 1.

Caushi, Sinha and Maletsky did not teach
wherein the controller is an application controller, and the instructions are further configured to instruct the controller to: prior to receiving the first update from the computing device, load boot code to the application controller.

However, Aytekk (US 8560823) teaches 
wherein the controller is an application controller, and the instructions are further configured to instruct the controller to: prior to receiving the first update from the computing device, load boot code to the application controller (Claim 1, A method of securely installing an image update to an electronic device, the method comprising: starting a pre-boot routine; during the pre-boot routine, determining if an update is pending).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Caushi, Sinha, and Maletsky’s teaching to Aytek’s in order to enable accomplishing the over-the-air firmware update in a secure manner using a two-step process by installing an update from a memory location of an electronic device to a boot ROM of the device, and a digital signature of an update hash from another memory location of the device to a known memory location of the device in an atomic operation after installing the update in the former location and storing the signature in the latter location (Aytek [Summary]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191